Case: 18-30710      Document: 00514873446         Page: 1    Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-30710                                FILED
                                                                          March 14, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARION MCCOY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:98-CR-207-6


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Garion McCoy, federal prisoner # 01162-748, appeals the district court’s
denial of his motion for a writ of audita querela under the All Writs Act, 28
U.S.C. § 1651. McCoy alleges that the Government suppressed impeachment
evidence relating to the key witness who testified against him at trial. McCoy
was convicted of conspiring to distribute cocaine base, using and carrying a
firearm in relation to a drug trafficking crime, and being a felon in possession


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-30710     Document: 00514873446     Page: 2   Date Filed: 03/14/2019


                                   No. 18-30710

of a firearm. Although he has raised the same claim in a motion for a new trial,
a 28 U.S.C. § 2255 motion, and an attempted successive § 2255 motion, McCoy
again asserts that new evidence discredits the witness’s testimony and that
the Government should have corrected the witness’s false testimony during
trial.
         McCoy cannot challenge the Government’s failure to disclose evidence by
writ of audita querela, as he does not identify “a legal objection to a judgment
which has arisen subsequent to that judgment.” See United States v. Miller,
599 F.3d 484, 488 (5th Cir. 2010); Jimenez v. Trominski, 91 F.3d 767, 768 (5th
Cir. 1996) (affirming denial of writ of audita querela alleging failure to disclose
exculpatory evidence because petitioner did not raise “a legal defense arising,
after the entry of judgment, sufficient to justify issuance of the extraordinary
writ”). Moreover, McCoy fails to show that redress is unavailable under § 2255.
See Miller, 599 F.3d at 487-88; United States v. Banda, 1 F.3d 354, 356 (5th
Cir. 1993). That McCoy may not satisfy the requirements for a successive
§ 2255 petition does not render that remedy unavailable. See Tolliver v. Dobre,
211 F.3d 876, 878 (5th Cir. 2000).
         The district court’s judgment is therefore AFFIRMED.




                                        2